                                                     EXHIBIT 8
    Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
    Court Opinion
Pagination
*     BL


Opinion >




                                     United States District Court, N.D. Alabama



             JAMES LAURENCE BUTLER, SR., Plaintiff vs. ROBERT BROUSSARD, et al., Defendants.



                                         Civil Action No. CV-12-S-3601-NE.


                                                    May 31, 2013.


MEMORANDUM OPINION AND ORDER


Lynwood Smith, District Judge


Plaintiff, James Laurence Butler, Sr., who is proceeding pro se, commenced this action against Robert
Broussard (the current District Attorney of Madison County, Alabama); Tim Morgan (the former District
Attorney of Madison County); Jeanny Cole (an Assistant District Attorney of Madison County); Jane Smith
(Clerk of the Circuit Court of Madison County); Kay Roome; and Roger Roome.[fn1] Defendants Broussard,
Morgan, Cole, and Smith filed motions to dismiss the original complaint.[fn2] The court found that the
complaint was a "shotgun complaint that contravenes Rules 8 and 10."[fn3] It contained "disjointed and
acontextual statements that fail[ed] to intelligibly convey which facts relate[d] to which claims against which
defendants."[fn4] Despite those defects, the court noted its duty to treat pro se litigants leniently, and
acknowledged that Bank v. Pitt, 928 F.2d 1108 (11th Cir. 1991), required that plaintiff be given a chance to
amend his complaint.[fn5] Accordingly, the motions to dismiss were denied, but plaintiff was ordered to file an
amended complaint that fully complied with the Federal Rules of Civil Procedure. The court warned plaintiff
that the "failure to comply [with] this order or the Federal Rules of Civil Procedure may result in dismissal of
plaintiff's claims without notice."[fn6]


Plaintiff filed his first amended complaint on April 22, 2013.[fn7] That complaint appears to allege claims for
conspiracy to commit fraud; fraud, misrepresentation, deceit, and/or suppression of material facts; conversion;
and negligent, wanton, or intentional breach of fiduciary duty.[fn8] The case is now before the court on motions
to dismiss filed by defendants Broussard, Morgan, Cole, and Smith.[fn9] In response to those motions, plaintiff
filed a second and third amended complaint,[fn10] but without first seeking and receiving leave of court to do


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 1 of 8 PageID #: 419
                                                                                                                           // PAGE 1
   Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
   Court Opinion

so. See Fed.R.Civ. P. 15(a)(2).[fn11] After plaintiff filed his second and third amended complaints without
leave, the Roome defendants, who are each proceeding pro se, filed separate motions to dismiss on May 30,
2013.[fn12] Those motions are also before the court, although they do not explicitly identify which complaint
they attempt to dismiss. Because the motion by Roger Roome refers to language in the first amended
complaint,[fn13] the court construes his motion as addressing that pleading. Kay Roome's motion, however,
responds to language in the initial complaint,[fn14] so the court treats her motion as attacking that complaint.
Since the initial complaint was superceded by the first amended complaint, Kay Roome's motion is due to be
denied as moot. Because the second and third amended complaints potentially mooted the remaining motions
to dismiss, the court first considers the propriety of those pleadings sua sponte.


I. THE SECOND AND THIRD AMENDED COMPLAINTS


If "the pleading is one to which a responsive pleading is required," [*2] e.g., a complaint, a party may amend
the pleading once, as a matter of course, within "21 days after service of a responsive pleading or 21 days
after service of a motion under Rule 12(b), (e), or (f), whichever is earlier." Fed.R.Civ. P. 15(a)(1)(B). Plaintiff
filed his original complaint on October 15, 2012.[fn15] Defendant Smith filed a motion to dismiss on November
7, 2012, and defendants Broussard, Morgan, and Cole did the same on November 8, 2012.[fn16] Thus,
plaintiff's ability under Rule 15(a)(1) to freely amend "as a matter of course" expired, at the latest, on
November 29, 2012. The court's subsequent order entered on April 1, 2013, and requiring plaintiff to file an
amended complaint, did not renew plaintiff's ability to amend his complaint "as a matter of course." Thus, after
November 29, 2012, any further amendments to the complaint required either "the opposing party's written
consent or the court's leave." Fed.R.Civ. P. 15(a)(2) (emphasis supplied).


Defendants Broussard, Morgan, and Cole filed their motion to dismiss the first amended complaint on April 25,
2013.[fn17] Defendant Smith filed her motion to dismiss on May 9, 2013.[fn18] Plaintiff responded to the
motion of defendants Broussard, Morgan, and Cole on May 13, 2013, by filing a response brief and a second
amended complaint.[fn19] He responded to the Smith motion to dismiss on May 28, 2013, by filing a third
amended complaint.[fn20] Plaintiff neither sought leave from the court to file those amended complaints, nor
indicated that defendants had provided written consent for the filing of such amendments. Accordingly, the
second and third amended complaint are procedurally improper.[fn21]


Even if plaintiff had sought leave from the court to file his second and third amended complaints, however, it
would have been denied as futile. See Hall v. United Insurance Co., 367 F.3d 1255, 1263 (11th Cir. 2004) (
"This court has found that denial of leave to amend is justified by futility when the complaint as amended is still
subject to dismissal.") (quoting Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999)). The
second amended complaint is virtually identical to the first amended complaint, which (as will be discussed in
Section II of this opinion, infra) is factually deficient. The only difference is that the second amended complaint
adds a count for "conspiracy support,"[fn22] a non-existent cause of action. Further, the allegations relating to
that claim are not "simple, concise, and direct," Fed.R.Civ. P. 8(d)(1), and they do not provide a "short and
plain statement of the claim showing that the pleader is entitled to relief." Fed.R.Civ. P. 8(a)(1). Instead, the


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 2 of 8 PageID #: 420
                                                                                                                          // PAGE 2
   Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
   Court Opinion

second amended complaint alleges a scattershot and disjointed narrative that also fails to clearly identify the
legal basis for the claim sought to be alleged.


The third amended complaint suffers from similar defects. It is identical to the second amended complaint,
except it: (1) adds a second "conspiracy support" count, as well as two equally unintelligible counts for
"conspiracy expansion"; and (2) appends thirty pages of "argument" and documents that plaintiff already filed
in response to the motion to dismiss the first amended complaint.[fn23] Those new claims in the third
amended [*3] complaint also fail to meet the minimum pleading standards.


Although pro se litigants are due to be treated leniently, the court cannot "serve as de facto counsel for a party,
" or "rewrite an otherwise deficient pleading in order to sustain an action." GJR Investments, Inc. v. County of
Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998).


In summary, plaintiff's second and third amended complaints are procedurally improper under Rule 15, do not
satisfy the pleading requirements of the Federal Rules of Civil Procedure, and generally fail to state a claim
upon which relief could be granted. For those reasons, they are due to be stricken.


II. THE MOTIONS TO DISMISS


Plaintiff's first amended complaint is also flawed, and some of its shortcomings are even more glaring than
those in the original complaint. For instance, the initial complaint named six defendants. The first amended
complaint, however, ambiguously and repeatedly refers to actions by unnamed "defendants."[fn24] Plaintiff
does not clearly indicate who those defendants are, much less which counts and factual allegations are made
against each of them. Of course, that failure violates Rules 8(a)(1), 8(d)(1), and 10(b) of the Federal Rules of
Civil Procedure. The caption of the first amended complaint merely states that the defendants are "ROBERT
BROUSSARD, et al."[fn25]Compare Fed.R.Civ. P. 10(a) ("The title of the complaint must name all the
parties[.]") (emphasis and alteration supplied). Plaintiff does refer to "Brenda Kay Roome" and "Roger Roome"
as parties in the body of the complaint, but, as Roger Roome observes,[fn26] subsequent references to those
defendants are also ambiguous, because the complaint mentions only the singular "Defendant Roome."[fn27]


Furthermore, the factual allegations consist mainly of mere formulaic recitations of the elements of plaintiff's
claims. The few facts that are alleged weave only a confusing narrative. The complaint contains four counts:
conspiracy to commit fraud; "fraud/misrepresentation/deceit/suppression"; conversion; and "negligent/wanton/
intentional breach of fiduciary duty."[fn28] Plaintiff first generally alleges that unnamed state employees
"blacklisted my family and made them political targets."[fn29] In support of his conspiracy claim, plaintiff
alleges that unspecified defendants "combined and conspired together to commit fraud" against him by
keeping unspecified "violations of law out of the prosecution of his son and himself . . . to prevent the Plaintiff
from receiving his lawful portion of the monthly settlement monies."[fn30]




                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 3 of 8 PageID #: 421
                                                                                                                          // PAGE 3
   Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
   Court Opinion

Plaintiff's fraud claim is supported only by the allegations that "Defendant Roome recklessly and intentionally"
made false representations "to the other Defendants," and that defendants "further suppressed the facts that
are true."[fn31] Plaintiff purportedly "relied on the Defendants' misrepresentations to his detriment" and
suffered damages.[fn32]


As for the conversion claim, plaintiff simply asserts that "Defendant Roome converted the Plaintiff's portion of
the subject money, and as a proximate consequence of the Defendant's conduct, the Plaintiff suffered
damages."[fn33]


Finally, the [*4] breach of fiduciary duty claim alleges that unspecified defendants owed plaintiff a duty to
"disburse and distribute to the Plaintiff the proceeds gained through the wrongful prosecution on behalf of the
ASC[[fn34]] and to give the Plaintiff his portion of the proceeds of that corporation. Defendant [sic] negligently,
wantonly, or intentionally failed to perform their fiduciary duty."[fn35]


The flaws described above would be grounds for dismissal under Rule 12(b)(6). See Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555-56 (2007) (noting that "a formulaic recitation of the elements of a cause of action
will not do"); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In fact, defendants Broussard, Morgan,
Cole, and Smith filed their motions to dismiss based on that rule.[fn36] However, their motions also argue that
the court lacks subject matter jurisdiction,[fn37] a deficiency that technically should be attacked through Rule
12(b)(1). In any event, the court must ensure that it has jurisdiction before ruling on the merits of any claim.
See, e.g., Kelly v. Harris, 331 F.3d 817, 819 (11th Cir. 2003).


The basic statutory grants of federal-court subject-matter jurisdiction are contained in Title 28, United States
Code, Sections 1331 and 1332. Section 1331 provides for "federal-question" jurisdiction, and section 1332
for "diversity of citizenship" jurisdiction. See, e.g., Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006).[fn38]
Here, there is no jurisdiction based on diversity of citizenship, because the plaintiff and all defendants are
citizens of the same state, Alabama.[fn39]See28 U.S.C. § 1332(a).


As for federal question jurisdiction, a plaintiff properly invokes § 1331 when he "pleads a colorable claim
'arising under' the Constitution or laws of the United States." Arbaugh, 546 U.S. at 513. Plaintiff has not
satisfied that standard. The first amended complaint's only reference to federal law is contained in a footnote to
plaintiff's prayer for relief: "The Defendants abused their power to bully, intimidate, and strip me of
constitutional protections: 1st, 2nd, 4th, 5th, 6th, 14th."[fn40] That isolated and conclusory assertion without
supporting factual allegations does not support federal question jurisdiction, especially considering that the
body of the first amended complaint contains four counts alleging only state-law claims: i.e., conspiracy to
commit fraud; fraud, misrepresentation, deceit, and suppression; conversion; and negligent, wanton, or
intentional breach of fiduciary duty.


Although the first amended complaint generally fails to state a claim upon which relief could be granted, the
court technically cannot dismiss the case on that ground when it lacks subject matter jurisdiction. Nevertheless,

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 4 of 8 PageID #: 422
                                                                                                                          // PAGE 4
   Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
   Court Opinion

"when a federal court concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in
its entirety." Arbaugh, 546 U.S. at 514; see also Fed.R.Civ. P. 12(h)(3) ("If the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action."). Thus, dismissal of plaintiff's
complaint is still the appropriate remedy.


III. CONCLUSION AND ORDER


For the reasons stated, it is ORDERED that plaintiff's second and third amended complaints be, and the same
hereby are, STRICKEN.[fn41] The motion to dismiss the superceded [*5] initial complaint filed by defendant
Kay Roome is DENIED as moot.[fn42] The motions to dismiss the first amended complaint filed by defendants
Broussard, Morgan, Cole, Smith, and Roger Roome are GRANTED,[fn43] and plaintiff's claims are
DISMISSED. Due to the fact that this court lacks subject-matter jurisdiction, the dismissal of plaintiff's state-law
claims is without prejudice. Costs are taxed to plaintiff. The clerk is directed to close this file, and to send a
copy of this memorandum opinion and order to plaintiff at the following address: 237 Hough Road, Laceys
Spring, Alabama 35754.


DONE and ORDERED.


[fn1] See doc. no. 1 (Complaint).


[fn2] Doc. no. 6 (Motion to Dismiss by Jane Smith); doc. no. 7 (Motion to Dismiss by Robert Broussard, Tim
Morgan, and Jeanny Cole).


[fn3] Doc. no. 17 (Memorandum Opinion and Order), at 4.


[fn4] Id. at 5 (alterations supplied).


[fn5] Id. at 7.


[fn6] Id. at 8.


[fn7] Doc. no. 20 (First Amended Complaint).


[fn8] See id. ¶¶ 5-15.


[fn9] Doc. no. 21 (Motion to Dismiss by Robert Broussard, Tim Morgan, and Jeanny Cole); doc. no. 22 (Motion
to Dismiss by Jane Smith).


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
            Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 5 of 8 PageID #: 423
                                                                                                                          // PAGE 5
   Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
   Court Opinion

[fn10] Doc. no. 24 (Second Amended Complaint); doc. no. 25 (Third Amended Complaint).


[fn11] The pertinent portions of Federal Rule of Civil Procedure 15 reads as follows:


(a) Amendments Before Trial.


(1) Amending as a Matter of Course. A party may amend its pleading once as a matter of course within:


(A) 21 days after serving it, or


(B) if the pleading is one to which a responsive pleading is required, 21 days after service of a responsive
pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.


(2) Other Amendments. In all other cases, a party may amend its pleading only with the opposing party's
written consent or the court's leave. The court should freely give leave when justice so requires.


(3) Time to Respond. Unless the court orders otherwise, any required response to an amended pleading must
be made within the time remaining to respond to the original pleading or within 14 days after service of the
amended pleading, whichever is later.


[fn12] Doc. no 26 (Motion to Dismiss by Roger Roome); doc. no. 27 (Motion to Dismiss by Kay Roome).


[fn13] See doc. no. 26 (Motion to Dismiss by Roger Roome), at 1 (referring to paragraph 3 of the first
amended complaint).


[fn14] See doc. no. 27 (Motion to Dismiss by Kay Roome), at 2 (citing and quoting doc. no. 1 (Complaint), at
12).


[fn15] Doc. no. 1 (Complaint).


[fn16] Doc. no. 6 (Motion to Dismiss by Jane Smith); doc. no. 7 (Motion to Dismiss by Robert Broussard, Tim
Morgan, and Jeanny Cole).


[fn17] Doc. no. 21 (Motion to Dismiss by Robert Broussard, Tim Morgan, and Jeanny Cole).


[fn18] Doc. no. 22 (Motion to Dismiss by Jane Smith).


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 6 of 8 PageID #: 424
                                                                                                                          // PAGE 6
   Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
   Court Opinion

[fn19] Doc. no. 23 (Response to Motion to Dismiss by Broussard, Morgan, Cole); doc. no. 24 (Second
Amended Complaint).


[fn20] Doc. no. 25 (Third Amended Complaint).


[fn21] Some litigants have argued that Rule 15(a)(1) permits a plaintiff to file an amended complaint as a
matter of course after each motion to dismiss. See, e.g., Yagman v. Galipo, No. 12-7908-GW(SHx), 2013 WL
1287409, at *2 n.3 (C.D. Ca. Mar. 25, 2013).


The courts that have considered that outlier interpretation, however, have rejected it. Id.; see also CSK
Investments, LLC v. Select Portfolio Servicing, Inc., No. 10-00452-PHX-GMS, [2011 BL 82673], 2011 WL
1158551, at *2 (D. Az. Mar. 29, 2011) ("Plaintiffs interpret [Rule 15(a)(1)] as permitting one amendment as a
matter of course for each answer filed by a defendant. Thus, based on this interpretation, Plaintiffs could file as
many amended complaints as there are defendants in a case. . . . [But] the rule permits a plaintiff to amend its
original complaint only one time in the course of a case. Otherwise, a plaintiff must obtain the written consent
of opposing counsel or leave of the Court to file an additional amended complaint.") (alterations and emphasis
supplied).


[fn22] Doc. no. 24 (Second Amended Complaint) ¶¶ 17-30.


[fn23] See doc. no. 25 (Third Amended Complaint), at 10-43. Compare id. at 13-43, with doc. no. 23
(Response to Motion to Dismiss by Robert Broussard, Tim Morgan, and Jeanny Cole).


[fn24] See doc. no. 20 (First Amended Complaint) ¶¶ 2, 6, 7, 11, 15, 16.


[fn25] Id. at 1.


[fn26] Doc. no. 26 (Motion to Dismiss by Roger Roome), at 1.


[fn27] See doc. no. 20 (Fist Amended Complaint) ¶¶ 10, 13.


[fn28] See generally id.


[fn29] Id. ¶ 4.


[fn30] Id. ¶ 6.




                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 7 of 8 PageID #: 425
                                                                                                                          // PAGE 7
   Butler v. Broussard, Civil Action No. CV-12-S-3601-NE., 2013 BL 142866, 2013 WL 2443847 (N.D. Ala. May 31, 2013),
   Court Opinion

[fn31] Id. ¶ 10.


[fn32] Id. ¶ 11.


[fn33] Doc. no. 20 (First Amended Complaint) ¶ 13.


[fn34] The meaning of the letters "ASC," presumably an acronym, is not made clear in the complaint.


[fn35] Doc. no. 20 (First Amended Complaint) ¶¶ 14-15 (emphasis and alteration supplied).


[fn36] See doc. no. 21 (Motion to Dismiss by Robert Broussard, Tim Morgan, and Jeanny Cole), at 1; doc. no.
22 (Motion to Dismiss by Jane Smith), at 1.


[fn37] Doc. no. 21 (Motion to Dismiss by Robert Broussard, Tim Morgan, and Jeanny Cole), at 2; doc. no. 22
(Motion to Dismiss by Jane Smith), at 1-2.


[fn38] There are, of course, other statutory forms of subject matter jurisdiction, see, e.g., 28 U.S.C. § 1333
(admiralty), but they are not implicated by this case.


[fn39] Doc. no. 20 (First Amended Complaint) ¶¶ 1-3.


[fn40] Id. at 5 n.2.


[fn41] Doc. no. 24 (Second Amended Complaint); doc. no. 25 (Third Amended Complaint).


[fn42] Doc. no. 27 (Motion to Dismiss by Kay Roome).


[fn43] Doc. no. 21 (Motion to Dismiss by Jane Smith); doc. no. 22 (Motion to Dismiss by Robert Broussard,
Tim Morgan, and Jeanny Cole); doc. no. 26 (Motion to Dismiss by Roger Roome).




                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-8 Filed 03/23/21 Page 8 of 8 PageID #: 426
                                                                                                                          // PAGE 8
